 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL JOHN DENHAM,                              1:19-cv-01176-DAD-GSA-PC
12                 Plaintiff,                       ORDER DENYING MOTION FOR LEAVE
                                                    TO CONDUCT EARLY DISCOVERY AS
13         vs.                                      MOOT
                                                    (ECF No. 10.)
14   STU SHERMAN, et al.,
15                 Defendants.
16

17          Paul John Denham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.
19          On September 11, 2019, Plaintiff filed a motion for leave to conduct early discovery.
20   (ECF No. 10.) Plaintiff argues that early discovery is necessary to secure and establish facts in
21   support of the motion for preliminary injunction he filed on September 11, 2019. Plaintiff also
22   filed a motion for preliminary injunction on December 12, 2019, which is substantially similar
23   to the September 11, 2019 motion. (ECF No. 22.)
24          Plaintiff’s motion for leave to conduct early discovery is moot because on December 17,
25   2019, Plaintiff’s motions for preliminary injunction were both denied without prejudice to
26   refiling the motions at a later stage of the proceedings if appropriate. (ECF No. 24.) Thus, there
27   is no need for early discovery to support his motions for preliminary injunction. Therefore,
28   Plaintiff’s motion for leave to conduct early discovery shall be denied as moot.
                                                     1
 1          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for leave to
 2   conduct early discovery, filed on September 11, 2019, is DENIED as moot.
 3
     IT IS SO ORDERED.
 4

 5      Dated:    February 3, 2020                           /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
